                                 Case 3:20-cv-00474-RCJ-CLB Document 25
                                                                     26 Filed 01/26/21
                                                                              01/28/21 Page 1 of 7



                             1   CHRISTIAN L. MOORE, ESQ., NSB 3777
                                 SARAH M. MOLLECK, ESQ., NSB 13830
                             2   LEMONS, GRUNDY & EISENBERG
                                 6005 Plumas Street, Third Floor
                             3   Reno, Nevada 89519
                                 Ph: (775) 786-6868;
                             4   Fax: (775) 786-9716
                                 clm@lge.net, smm@lge.net
                             5   Attorneys for Plaintiff

                             6                              UNITED STATES DISTRICT COURT
                             7                                        DISTRICT OF NEVADA
                             8
                                  ANN REISCH, an individual,                           Case No.: 3:20-cv-00474-RCJ-CLB
                             9
                                                         Plaintiff,
                         10
                                         v.                                            STIPULATION REGARDING
                         11                                                            REMOTE DEPOSITIONS
                                  NORTH AMERICAN VAN LINES, INC.,
                         12       a foreign corporation; SIRVA WORLDWIDE,
                                  INC.      dba       SIRVA    WORLDWIDE
                         13       RELOCATION & MOVING, a foreign
                                  corporation; DIRECT CONNECT LOGISTIX,
                         14       INC., a foreign corporation; GLOBAL
                                  TRANSPORT GROUP, LLC, a foreign
                         15       corporation;        BELTMANN     GROUP
                                  INCORPORATED            dba   BELTMANN
                         16       RELOCATION GROUP, INC., a foreign
                                  corporation; inclusive,
                         17
                                                          Defendants.
                         18

                         19

                         20             Pursuant to Fed. R. Civ. P. Rule 30(b)(4), Plaintiff ANN REISCH, by and through her
                         21      undersigned counsel and Defendants NORTH AMERICAN VAN LINES, INC., SIRVA
                         22      WORLDWIDE INC., dba SIRVA WORLDWIDE RELOCATION AND MOVING, and
                         23      BELTMANN GROUP INCORPORATED, dba BELTMANN RELOCATION GROUP, INC.
                         24      (collectively, the “Parties”) stipulate and agree to taking depositions by remote means as a result
                         25      of the ongoing COVID-19 pandemic in accordance with the following rules and procedures:
                         26             1.      The applicable Federal Rules of Civil Procedure and District of Nevada Local
                         27      Rules shall be followed at all times.
                         28
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
                                                                                 1
  RENO, NV 89519-6069
      (775) 786-6868
                                 Case 3:20-cv-00474-RCJ-CLB Document 25
                                                                     26 Filed 01/26/21
                                                                              01/28/21 Page 2 of 7



                             1             2.    Remote depositions may be used at a trial or hearing to the same extent that an in-
                             2   person deposition may be used at trial or hearing, and the Parties agree not to object to the use of
                             3   deposition on the basis that the deposition was taken remotely. The Parties reserve all other
                             4   objections to the use of any deposition testimony at trial.
                             5             3.    Remote depositions shall be recorded by stenographic means consistent with the
                             6   requirements of Rule 30(b)(3), but given the COVID-19 pandemic, it is not necessary for the
                             7   court reporter to be physically present with the witness whose deposition is being taken, so long
                             8   as the court reporter has a clear connection and can accurately hear all parties at all times during
                             9   the deposition. The court reporter’s transcript shall constitute the official record.
                         10                4.    The Parties agree that the court reporter is an “Officer” as defined by Federal Rule
                         11      of Civil Procedure 28(a)(2) and shall be permitted to administer the oath to the witness remotely
                         12      via the videoconference, which oath shall have the same force and effect as though administered
                         13      in person in the United States. The deponent will be required to provide government-issued
                         14      identification satisfactory to the court reporter, and this identification must be legible on the video
                         15      record.
                         16                5.    The Parties agree not to challenge the validity of any oath administered by the
                         17      court reporter, even if the court reporter is not a notary public in the state where the deponent
                         18      resides.
                         19                6.    If the deposition notice states that the deposition may be video recorded, the court
                         20      reporter shall video record the deposition using the recording function of the videoconferencing
                         21      platform. Alternatively, if a videographer is used and not present with the witness, the
                         22      videographer may control the recording function of the platform. The court reporter or
                         23      videographer shall also announce each time he/she has activated and deactivated the record
                         24      function on the videoconferencing platform. If the court reporter controls the video recording,
                         25      the Parties agree not to challenge the validity of the recordings because a videographer did not
                         26      control the recordings.
                         27                7.    Due to the altered pace of a remote deposition, the Parties agree to extend the on-
                         28      record deposition time to 7.5 hours.
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
                                                                                   2
  RENO, NV 89519-6069
      (775) 786-6868
                                 Case 3:20-cv-00474-RCJ-CLB Document 25
                                                                     26 Filed 01/26/21
                                                                              01/28/21 Page 3 of 7



                             1           8.      The Parties agree to work together to schedule depositions for a mutually
                             2   agreeable time. When agreeing to a time for the deposition, the parties will consider the time
                             3   zone differences among the various participants.
                             4           9.      No other attendees other than the parties to the subject lawsuit, their respective
                             5   counsel and support staff, and counsel for the witness, shall be allowed to participate in the
                             6   remote deposition without prior consent of all counsel. This includes appearing individually
                             7   within the video conference platform and/or being present within the room where the attendee is
                             8   viewing the video conference deposition.
                             9           10.     Unless otherwise agreed by the parties, the deponent, court reporter, and counsel
                         10      for the parties will each participate in the videoconference deposition remotely and separately.
                         11      Each person attending a deposition shall be visible to all other participants, their statements shall
                         12      be audible to all participants, and they should each ensure their environment is free from noise
                         13      and distractions. If the Parties agree, and if the witness or any other participant is unable to attend
                         14      by videoconference despite reasonable best efforts to do so, that participant may appear
                         15      telephonically (i.e., by audio only). Nothing in this paragraph shall prevent anyone from
                         16      participating in the videoconference deposition from the same location as their counsel should
                         17      they decide to do so.
                         18              11.     The witness and all counsel or parties appearing on the record shall state their
                         19      appearances clearly for the record, and they shall not disable their cameras or go off camera
                         20      during the deposition unless there is a break or unless they are necessarily appearing by telephone
                         21      pursuant to Paragraph 12.
                         22              12.     The witness will turn off his or her cell phone, smart watch, or similar device,
                         23      when the deposition is on the record. Should the witness lose his or her connection during the
                         24      deposition, the witness may use his or her cell phone as necessary to contact the court reporter
                         25      and reestablish the connection, but shall turn his or her cell phone back off before going back on
                         26      the record.
                         27      ///
                         28      ///
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
                                                                                   3
  RENO, NV 89519-6069
      (775) 786-6868
                                 Case 3:20-cv-00474-RCJ-CLB Document 25
                                                                     26 Filed 01/26/21
                                                                              01/28/21 Page 4 of 7



                             1          13.     If background noise or feedback is a problem, the participants will mute their
                             2   audio, except when examining the witness, voicing an objection, responding to an objection,
                             3   providing information, or making a statement for the record.
                             4          14.     The witness will be sitting close enough to the camera to detect facial expressions
                             5   and other body language. The camera will be focused on the witness.
                             6          15.     While the deposition is on the record, no person shall engage in a private
                             7   conference with the witness in any way whatsoever, including through text messages, electronic
                             8   mail, or any chat function, including the chat function of the videoconferencing system.
                             9          16.     If a connection is lost, the parties will go off the record until the problem is
                         10      resolved. A lost connection will not count toward the time limit for the length of the deposition.
                         11             17.     The Parties will work collaboratively and in good faith with the court reporter to
                         12      assess each deponent’s technological abilities and to troubleshoot any issues at least 48 hours in
                         13      advance of the deposition so any adjustments can be made. The Parties also agree to work
                         14      collaboratively to address and troubleshoot technological issues that arise during a remote
                         15      deposition and make such provisions as are reasonable under the circumstances to address such
                         16      issues. This provision shall not be interpreted to compel any Party to proceed with a deposition
                         17      where the deponent cannot hear or understand the other participants or where the participants
                         18      cannot hear or understand the deponent.
                         19             18.     Regarding the exchange and use of exhibits:
                         20                     (i)     Unless otherwise agreed, counsel will provide deponent and opposing
                         21                     counsel with exhibits for the deposition at least one (1) hour before the start of the
                         22                     deposition.
                         23                     (ii)    Counsel will endeavor to pre-mark exhibits and number them sequentially
                         24                     and will attempt to streamline the exchange and use of exhibits for remote
                         25                     depositions to avoid the exchange of duplicative exhibits.
                         26                     (iii)   The purpose of this process is to attempt to streamline the exchange and
                         27                     use of exhibits: this process is not intended to provide prior disclosure or notice
                         28                     of potential deposition exhibits to the deponent or the other parties. No document
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
                                                                                 4
  RENO, NV 89519-6069
      (775) 786-6868
                                 Case 3:20-cv-00474-RCJ-CLB Document 25
                                                                     26 Filed 01/26/21
                                                                              01/28/21 Page 5 of 7



                             1                  may be excluded from the deposition, and no objection may be made at the
                             2                  deposition, on the grounds that the document was not identified and circulated as
                             3                  provided in this Section.
                             4                  (iv)    Counsel may introduce exhibits electronically during the deposition, by
                             5                  using the court reporter’s document-sharing technology, by using the screen
                             6                  sharing technology within the videoconferencing platform, or by sending the
                             7                  exhibit to the deponent and all individuals on the record via electronic mail. At
                             8                  the conclusion of the deposition, deposing counsel shall email to the court reporter
                             9                  all exhibits used by counsel and marked by the court reporter during the
                         10                     deposition.
                         11                     (v)     The witness, to the extent possible, should have a computer available to
                         12                     receive and view potential deposition exhibits.
                         13             19.     The witness will read and sign his or her deposition and complete an errata sheet.
                         14             20.     The Parties agree that this Stipulation and Order applies to remote depositions of
                         15      nonparties under Rule 45 and shall work in a collaborative manner in attempting to schedule
                         16      remote depositions of non-parties. The Party noticing any non-party deposition shall provide this
                         17      Stipulation to any counsel for any non-party under Rule 45 within a reasonable time before the
                         18      date of the deposition. Counsel for the non-party should alert deposing Party of any issue
                         19      complying with this stipulation no later than five (5) court days before the deposition.
                         20      ///
                         21      ///
                         22      ///
                         23      ///
                         24      ///
                         25      ///
                         26      ///
                         27      ///
                         28      ///
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
                                                                                5
  RENO, NV 89519-6069
      (775) 786-6868
                                 Case 3:20-cv-00474-RCJ-CLB Document 25
                                                                     26 Filed 01/26/21
                                                                              01/28/21 Page 6 of 7



                             1          21.    Counsel will work together, be willing to discuss suggestions or alternative
                             2   methods conducting remote depositions, including the handling of exhibits, and be flexible in
                             3   light of any safety or health concerns involving the Covid-19 pandemic.
                             4          IT IS SO STIPULATED AND AGREED.
                             5
                                  DATED this _26th day of January, 2021.           DATED this _26th_ day of January, 2021.
                             6

                             7    Lemons, Grundy & Eisenberg                       Lewis, Brisbois, Bisgaard & Smith LLP

                             8
                                  By__/s/ Sarah M. Molleck, Esq.                   By:__/s/ Martin M. Manke, Esq.
                             9       Christian L. Moore, Esq.                         Josh C. Aicklen, Esq.
                                     Sarah M. Molleck, Esq.                           Martin M. Manke, Esq.
                         10
                                     6005 Plumas Street, Third Floor                  6385 South Rainbow Blvd. Suite 600
                         11          Reno, Nevada 89519                               Las Vegas, Nevada 89118
                                     Ph: (775) 786-6868;                              Ph: (702) 693-4340
                         12          Fax: (775) 786-9716                              Fax: (702) 893-3789
                                     clm@lge.net                                      Josh.aicklen@lewisbrisbois.com
                         13          smm@lge.net                                      Martin.manke@lewisbrisbois.com
                         14
                                     Attorneys for Plaintiff Ann Reisch               Attorneys for Defendants
                                                                                      North American Van Lines, Inc., SIRVA
                         15                                                           Worldwide, Inc. dba SIRVA Worldwide
                                                                                      Relocation & Moving, and Beltmann
                         16                                                           Group Incorporated dba Beltmann
                                                                                      Relocation Group
                         17

                         18

                         19                                                            IT SO ORDERED.

                         20                                                            Dated: January 28, 2021
                         21

                         22                                                            _________________________________
                                                                                       UNITED STATES MAGISTRATE JUDGE
                         23

                         24

                         25

                         26

                         27

                         28
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
                                                                               6
  RENO, NV 89519-6069
      (775) 786-6868
                                 Case 3:20-cv-00474-RCJ-CLB Document 25
                                                                     26 Filed 01/26/21
                                                                              01/28/21 Page 7 of 7



                             1                        CERTIFICATE OF ELECTRONIC SERVICE
                             2          Pursuant to F.R.C.P. 5(b), I certify that I am an employee of LEMONS, GRUNDY &
                             3   EISENBERG, and that on January 26, 2021, I served a true and correct copy of the
                             4   STIPULATION REGARDING REMOTE DEPOSITIONS on the party(s) set forth below by:
                             5             BY MAIL: in an envelope with postage thereon fully prepaid to be placed in the U.S.
                                           Mail at Reno, Nevada, following ordinary business practices;
                             6
                                           BY PERSONAL SERVICE: in an envelope to be hand delivered this date;
                             7
                                           BY OVERNIGHT DELIVERY: in an envelope to be delivered to an overnight
                             8             delivery carrier with delivery fees provided for;
                             9             BY FACSIMILE: by transmitting by facsimile to the respective fax telephone phone
                                           number(s);
                         10
                                    X      BY USING THE COURT’S EFS which electronically served the following;
                         11

                         12             Josh Cole Aicklen, Esq.
                                        Martin M. Manke, Esq.
                         13             LEWIS BRISBOIS BISGAARD & SMITH LLP
                                        6385 S. Rainbow Blvd., Suite 600
                         14             Las Vegas, NV 89118
                                        Josh.aicklen@lewisbrisbois.com
                         15             Martin.manke@lewisbrisbois.com
                         16             Attorneys for Defendants
                                        North American Van Lines, Inc.,
                         17             SIRVA Worldwide, Inc., and
                                        Beltmann Group Incorporated
                         18

                         19
                                                                                   ____/s/ Lisa Wagner_
                         20                                                        Lisa Wagner, Assistant to
                                                                                   Sarah M. Molleck, Esq.
                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
  RENO, NV 89519-6069
      (775) 786-6868
